Citation Nr: 1126747	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  03-12 365	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bipolar disorder.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

These matters came to the Board of Veterans' Appeals (Board) initially on appeal from rating decisions issued in May 2002 and April 2003 by the Providence, Rhode Island RO (Providence RO), which assigned a 50 percent rating for bipolar disorder and denied entitlement to a TDIU.  The Veteran perfected appeals to the disability rating assigned and the denial of a TDIU.  Following the Veteran's relocation, the claims file was transferred to the jurisdiction of the Winston-Salem, North Carolina (Winston-Salem RO).

In April 2004, the first two issues were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  

In a May 2005 decision, the Board denied the Veteran's claims for an increased rating and for a TDIU.  The Veteran perfected a timely appeal of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2007 Order, the Court entered judgment consistent with a March 2007 single-judge Memorandum Decision, which vacated the Board's May 2005 decision with regard to both issues and remanded the case to the Board for action consistent with the Memorandum Decision.  [Parenthetically, the Memorandum Decision reflected that the Veteran remained free to mount a substantive challenge to the May 2002 effective date assignment in subsequent proceedings as a result of this decision].

In August 2007, the case was remanded to the RO via the AMC for additional notice and development and for the issuance of a statement of the case with regard to issue three above, according to the mandate in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  On remand, the Veteran perfected an appeal with regard to the effective date assigned for the 50 percent rating.

While the appeal was at the Court, the Veteran moved to New Jersey; his appeal now is under the jurisdiction of the Newark, New Jersey RO (Newark RO).

In a May 5, 2010 decision, the Board denied the Veteran's claims for entitlement to a rating in excess of 50 percent for bipolar disorder and for a TDIU and determined that the Veteran was not entitled to an effective date prior to August 20, 2001 for the assignment of a 50 percent rating for bipolar disorder.  The Veteran again perfected a timely appeal of the Board's decision to the Court.  By an October 2010 Order, the Court granted the parties' Joint Motion for Partial Remand (joint motion) and vacated that the Board's May 5, 2010 decision insofar as it denied entitlement to a rating in excess of 50 percent for bipolar disorder and for a TDIU and remanded the case to the Board for action consistent with the joint motion.  The parties did not wish to disturb the remainder of the Board's decision, which determined that the Veteran was not entitled to an effective date prior to August 20, 2001, for the assignment of a 50 percent rating for bipolar disorder.  Thus, the appeal, as to this matter, was deemed abandoned and was dismissed by the Court.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In March 2011, the Veteran's attorney submitted additional VA medical records, along with a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  During the appeal period, the Veteran's bipolar disorder has been productive of social impairment with reduced reliability and productivity as manifested by such symptoms as irritability, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships; generally it has not been manifested by obsessional rituals, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, gross impairment in thought processes or communication, persistent delusions, persistent danger of hurting self or others, intermittent ability to perform activities of daily living, or disorientation to time or place, so as to result in occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  

2.  The Veteran's service-connected bipolar disorder does not preclude him from securing or following a substantially gainful occupation consistent with his education and occupational background; and, therefore, does not warrant referral of the claim for an extraschedular evaluation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for bipolar disorder have not been met.  38 U.S.C.A.  §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.400(a), 4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.1-4.7, 4.15, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).
 
Upon the receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

VA's notice requirements also apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In rating/TDIU cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

To the extent possible the notice required by 38 U.S.C.A. § 5103(a) must be provided to a claimant before an initial decision on a claim for VA benefits. Pelegrini, 18 Vet. App. at 119-20.  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Collectively, the October 2001 and February 2003 pre-rating notice letters and post-rating letters dated in September 2004, in November 2007, May 2008 and November 2008 informed the Veteran of the types of evidence not of record needed to substantiate his increased rating and TDIU claims, and the division of responsibility between the Veteran and VA for obtaining the required evidence.  The November 2007 letter informed the Veteran of how the disability ratings and effective dates are assigned, as required by Dingess.  After the Veteran and his attorney were afforded opportunity to respond to the notice identified above, the January 2009 statement of the case (SOC) and supplemental SOCs (SSOCs) dated in November 2008 and October 2009 reflect readjudication of the increased rating and TDIU claims.  Hence, while some of this notice was provided after the rating actions on appeal, the Veteran is not shown to be prejudiced by the timing of compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claims, such as in an SOC or SSOC, is sufficient to cure a timing defect).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the issues on appeal decided herein.  Any such error is deemed harmless and does not preclude appellate consideration of these issues.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  In a March 2011 statement, the Veteran's attorney waived any VCAA notice errors, along with RO consideration of the newly-submitted VA medical records.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters decided on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, Social Security Administration (SSA) records, private and VA medical records, reports of VA examinations and an addendum.  The Board finds these examination reports and an addendum, along with the SSA records, and private and VA medical records, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his attorney, on his behalf.  Given the foregoing, the Board finds that the VA has substantially complied with the Board's previous remands with regard to the claims on appeal decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In summary, VA's duties to notify and assist a claimant have been considered and satisfied.

II. Background

In a January 1999 rating decision, the Providence RO granted service connection for bipolar disorder and assigned an initial 30 percent rating, effective March 18, 1999.  This rating remained unchanged until the May 2002 rating decision, when a 50 percent rating was assigned, effective August 20, 2001, the date of receipt of his increased rating claim.

A February 2001 VA social worker assessment reflects that the Veteran failed to appear for an appointment and that he had moved from New Jersey to North Carolina a year ago.  The Veteran was hospitalized in February 2001 for atypical chest pain.  

In March 2001, VA medical records revealed that, on mental status examination, the Veteran was neatly dressed and oriented to person, place and time.  His behavior was amiable; his affect was euthymic.  His mood and energy level were good.  No motor abnormality was noted.  Speech and verbal productivity were within normal range.  He complained of trouble sleeping, averaging six hours of sleep per night, with difficulty staying asleep because of very bad dreams.  The Veteran indicated that his appetite came and went.  Hallucinations, delusions, suicidal and homicidal ideation were absent.  Three months later, VA records revealed that the Veteran had recently relocated and was separated from his wife.  When seen at the end of June 2001, he denied hallucinations, delusions, suicidal and homicidal ideation, alcohol or substance use.  The Veteran reported decreased sleep related to his chronic pain.  A review of the electronic chart revealed that he was treated in the past for bipolar disorder and alcohol abuse; that he had had several no shows; that his last scheduled appointment was in 1999; and that compliance was an issue.  An addendum showed that the Veteran gave an inconsistent history of psychotropic use and admitted to noncompliance with follow-up appointments but stated that he was motivated to return for follow-up now.  He denied alcohol use in over six months and reported no hallucinations, delusions, suicidal and homicidal ideation or psychotic symptoms now.  He indicated that sleep was interrupted by pain and restlessness.  When seen in July 2001, the Veteran did not show evidence of any suicidal and homicidal ideation, intent or plan.  No psychosis, mania or severe depression was noted.  During an August 10, 2001 telephone contact, the Veteran stated that he was stable and had no problems.  He was hospitalized for ankle pain with swelling at the beginning of September 2001.  At a September 2001 VA follow-up, he reported that his mood had improved since he was restarted on 20 mg of Paxil, but he felt that he was not up to the improved mood he felt when he was on 60 mg four times a day.  On examination, the Veteran was alert and oriented to person, place and time.  His grooming and hygiene were fair.  His affect was smiling and cheerful.  The Veteran stated that his mood was "blah."  No agitation or retardation was noted.  He was pleasant with good eye contact.  His speech was grammatically and syntactically correct and had normal rhythm, volume and tone, but was slightly fast.  His thought process was logical, coherent, focused and organized.  No hallucinations, delusions, obsessions, suicidal and homicidal ideation were noted.  Insight and judgment were fair.  Impulsivity was low.  

During a January 2002 VA follow-up, the Veteran reported slipping, having one drink a year ago.  On examination, the Veteran was alert, well groomed, and mildly agitated at first but calmed.  His mood and affect were irritable at first, mildly labile but appropriate to subject.  His speech was loud at first but softened, interruptible.  His thought process was linear.  The Veteran was upset with the process for getting medications.  He denied suicidal and homicidal ideation.  No hallucinations were apparent.  Insight was fair; he knew that he felt better on medications.  Judgment was limited, he spoke loudly and angrily with staff but did agree to comply with treatment and did not appear acutely dangerous to self or others.  Assessment was history of bipolar disorder and alcoholism in full sustained remission now somewhat hypomanic/irritable having run out of medications.

In mid-March 2002, the Veteran was brought into the VA ER with a blood alcohol of 0.302; he had no recollection of the previous day after buying beer and drinking it outside.  On examination, he had broken glasses, a broken dental plate, a slight scalp abrasion, and blurry vision in the right eye.  The Veteran denied hallucinations, paranoia, and suicidal and homicidal ideation.  He reported 15 months of self-started sobriety, which ended with having a few beers with his son who was visiting last week, stating that he had not been to AA since 1999.  He was fully oriented, cooperative and alert.  His manner was calm.  Motor and speech were normal.  Attention was good.  His thought process was linear.  Insight was future-oriented; judgment was recently poor.  The impression included alcohol dependence, bipolar disorder, and history of cocaine dependence, in full sustained remission.  He was assigned a Global Assessment of Functioning (GAF) score of 55 for moderate symptoms.  At an April 2002 follow-up, the Veteran reported that he got racy, irritable, angry, and agitated when not on Depakote, with the periods lasting one or two days, when not drinking.  He also had had bouts of depression in the past where he had tried to kill himself, would cry and would shut self off from society.  The Veteran reported having heard voices in the past, adding that the voices were better and rarely occurred.  He had not been sleeping as well due to physical pain, averaging 4 or 5 hours per night.  The Veteran denied alcohol during the last month, indicating that he believed his relapse was due to pain.  He denied OCD and general anxiety disorder symptoms and panic disorder.  On examination, he was alert, oriented, and cooperative with slight dysmetria.  Speech was within normal limits.  His thoughts were clear with no abnormalities in perception.  He denied hallucinations and suicidal and homicidal ideation.  His mood was described as hopeful.  His affect appeared appropriate and socially well modulated.  Insight and judgment appeared good.  There was no evidence of insomnia, loss of appetite or recent weight loss.  The impression included bipolar I disorder, and alcohol and cocaine dependence, in full sustained remission.  He was assigned a GAF score of 50 for mild symptoms.  

An April 2002 VA examination report reflects that the Veteran had recurrent problems with medication compliance.  The Veteran reported that it had become increasing difficult for him to cope with his multiple problems, as his physical pain had progressively intensified.  He remained separated from his wife and was living alone.  The Veteran described his mood as depressed and stated that sometimes he just felt it was time to "throw in the towel and get it over with."  He stated that he was a "people person", but in recent months he would rather be alone and he had drawn back on all his activities.  He only felt like doing his two-hour volunteer church duty on Sundays, even though he was an ordained Baptist minister.  Otherwise he told people not to bother him.  Although he had been taking a communications course at the University of Rhode Island, he had fallen behind with it since incurring injuries the night he was intoxicated.  He complained of racing thoughts and poor concentration.  At times, he became highly agitated and went outside (slamming the door), and would walk up and down the street for 15 to 20 minutes to slow down his thinking.  He admitted that it was not unusual for him to be "cursing out loud" when he was out walking it off.  Reportedly these episodes came on suddenly.  The Veteran reported the he was losing his memory and had to write everything down to keep track of his daily schedule.  He also complained of insomnia.  He stated that he could no longer focus when reading, and that his attention span was gone.  The Veteran reported that he had some fundamental disagreements with people at his church, which also fueled his agitation.  

On examination, he was neatly dressed.  He arrived two hours before the interview but was content to wait.  His hygiene was good.  He was alert and oriented to person, place and time.  He was cooperative and maintained good eye contact, but became tangential at times and needed refocusing.  The Veteran spoke in a slow and deliberate manner, accentuating many points as he spoke.  There was an occasional stutter, which had started in the past couple of weeks.  His affect was congruent with his depressed mood.  His thought processes were logical.  There was no evidence of hallucinations or delusions.  He denied suicidal and homicidal ideation, but admitted to suicidal thoughts without a plan.  His concentration was limited and this contributed to his poor short-term memory.  Long-term memory was intact.  Insight and judgment were fair.  The diagnoses included bipolar I disorder, most recent episode, depressed; and alcohol dependence, sustained partial remission.  The VA examiner added that he had had manic episodes in the past with psychotic features, including auditory hallucinations and grandiose thinking.  His mood was more often depressed, which was exacerbated by his multiple medical conditions and increasing chronic pain.  He was chronically fatigued, and his energy and motivation were limited.  The Veteran was experiencing anhedonia with increasing social isolation.  He had chronically recurring thoughts of suicide.  The Veteran reported episodes of spontaneous agitation and intolerance of the core beliefs of others, which had seriously impaired his occupational and social functioning.  A GAF score of 45 was assigned. 

At an August 2002 VA follow-up, the Veteran reported that he was in severe back and right hip pain that became unbearable at times and made him depressed, adding that his mood was directly related to his level of pain.  As a result, he could become irritable, angry, sad, hopeless, and helpless at times, and had thoughts of hurting himself to stop the pain, but no plan.  His sleep was okay as long as he took his medications; his appetite was good.  But his energy level and concentration varied with pain level.  The Veteran reported anhedonia but was able to enjoy a visit from his granddaughter.  Anxiety was present about three times a week.  He stated that he had occasional racing thoughts and an increase in goal-directed activity but it only lasts 30 minutes at a time.  The Veteran denied hallucinations since early 2002 and also delusional thought content.  He admitted to a relapse on alcohol in June 2002, but had been sober for two months.  The Veteran reported first use of alcohol at 13 years of age and that he began problem drinking after military service ended in 1971, along with DTs and seizures during alcohol withdrawal.  He was first diagnosed with bipolar disorder at the age of 50 and he had two hospitalizations in 1999 for suicide attempts, overdosing on medications, for alcohol dependence and bipolar disorder with psychotic features.  The Veteran was an unemployed minister, working then for charities.  He reported that the people close to him in his life included his daughter and grandchildren.  His hobbies included reading, horseback riding, fishing, and outdoor sports.  On examination, he was alert, oriented and cooperative.  His thoughts were clear without abnormalities in perception; his speech was within normal limits.  He denied hallucinations and suicidal and homicidal ideation.  His mood was described as depressed.  His affect appeared appropriate and socially well modulated.  Insight and judgment appeared good.  There was no evidence of insomnia, loss of appetite, or recent weight loss.  His history suggested bipolar disorder I, at times with psychotic features.  He currently had no symptoms of mania; the biggest symptom of his depression seemed to be irritability.  Mood was correlated highly with pain.  The Veteran was assigned a GAF score of 50.  

A month later, the Veteran's complaints and symptomatology were similar.  The VA psychiatrist indicated that his history suggested bipolar disorder I, at times with psychotic features, though it was reasonable to wonder how much of that was related to substance abuse, as he had not had further symptoms since being sober.  The Veteran's biggest issue was dealing with chronic pain, which was adversely affecting his quality of life and affecting his mood to the extent that it put him at risk for relapse and self harm.  The impression included bipolar I disorder versus substance-induced mood disorder.  He was assigned a GAF score of 50.  At a December 2002 VA follow-up, the Veteran again related his mood directly to his level of pain, indicating that he had had some pain relief with injections and a duragesic patch.  He was less irritable with Depakote which he felt calmed him down and was no longer feeling suicidal.  Sleep was poor due to pain.  The Veteran denied symptoms of mania.  On examination, he was cooperative and pleasant.  Other examination findings were similar to those found in September 2002, including the impression and GAF score.  The next month, the Veteran reported that he was much improved, was less argumentative with his wife, and he was more patient and at ease.  Irritability came and went.  He no longer felt suicidal.  Sleep was poor due to pain.  He again denied symptoms of mania.  Examination findings were identical to those found in December 2002, including the impression and GAF score.  When seen in February 2003, complaints and examination findings were nearly identical to those reflected in January 2003, except that the Veteran reported that his medications were working better than ever now and that he slept well for six hours uninterrupted and took a short nap in the afternoon and awoke rested.  A GAF score of 55 was assigned.  In March 2003, the Veteran indicated that his pain had been very bad recently, and as a result his mood was depressed.  He had no current suicidal ideation but stated that the previous week he had times when he felt like giving up with which his wife and granddaughter were helpful.  The Veteran was still doing activities.  Otherwise his complaints and examination findings were nearly identical to those shown in February 2003.

During an April 2003 VA follow-up, the Veteran reported that he was planning to move to New Jersey in the very near future.  Due to rainy weather his pain was very bad and his mood was quite depressed.  He admitted that some of the decline in his mood might be due to the upcoming move.  The Veteran indicated in the past that he had underreported his level of suicidality, but said that he often felt that way, especially if the pain was very bad, but had no plan or intent.  He had not had any symptoms of psychosis despite tapering off olanzapine (Zyprexa) earlier in 2003.  The Veteran denied delusional thought content and felt that he only had these symptoms in context of coming off alcohol.  The VA psychiatrist noted that his history suggested bipolar I disorder, with psychosis, though it is reasonable to wonder how much of that was related to substance abuse, as he had not had further symptoms since being sober.  The Veteran's current mood was most consistent with an irritable severe depression due to dealing with chronic pain.  A GAF score of 49 was assessed.

After moving to New Jersey in 2003, the Veteran gave a history of having been in combat in Vietnam and was diagnosed and treated for posttraumatic stress disorder (PTSD), claiming inability to sleep due to recurrent nightmares about past combat experience.  During a March 2004 VA follow-up, he stated that the longest job he had ever held after service was for seven years as a shipping and traffic manager at a wire manufacturing company, where he injured his back and had been on permanent disability since 1976.  He had been married twice, the first lasted ten years and his wife divorced him due to his alcohol problem; and his second marriage lasted for four years and his wife left him because of his substance abuse problem.  On examination, the Veteran was oriented to person, place, and time.  His speech was spontaneous, coherent and relevant.  He was anxious and had good eye contact.  His mood was sad and his affect was appropriate.  There was no evidence of symptoms of psychosis or gross thought disorder.  He had no suicidal or homicidal ideation, plan or intent.  Reality testing was good.  Insight and judgment were good.  He had intact abstracting and calculating abilities.  Past and recent memory was good.  The impression was PTSD due to combat experiences.  A GAF score of 41 was assigned.  The Veteran was hospitalized in April and May of 2004 for heart problems.  At a May 2004 follow-up, the Veteran claimed that he still had recurrent nightmares about past combat experiences triggered by TV news about the Iraq Conflict.  He indicated that he was planning to move to North Carolina.  Mental status examination findings were essentially the same as in March 2004.

After moving back to North Carolina in May 2004, when seen in August 2004, the Veteran reported that he had bipolar disorder and had been taking Paxil and other medications for two years.  He stated that for the last month he had been heading into depression.  His mood was down.  He had no interest or motivation.  Prior to this, he had had a few days of high energy, not sleeping, thoughts racing, being on the go nonstop and positive mood.  The Veteran reported that these spells typically occur every three or four months throughout the year and that during his hypomanic spells, his pain was less noticeable.  He also had a history of extensive alcohol and substance abuse and dependence and many physical problems associated with drinking.  The Veteran admitted that he still slipped sometimes and had gone on a "bender" seven months ago for a week.  He had been sober since then, attending AA meetings at least twice a week.  Since moving back, the Veteran has a "companion" with whom he had a casual relationship.  On examination, he was neatly dressed and groomed and very courteous.  His speech was clear and coherent.  No abnormalities of behavior were observed.  There was no evidence of psychosis or of suicidal or homicidal ideation.  The impression was bipolar disorder II/alcoholism.  A September 2004 follow-up mental status examination was essentially unchanged.  The assessment was a little better, insofar as it is really linked to the Veteran's pain level and he has not had any manic spells.  

A November 2004 VA examination report revealed that VA medical records showed the Veteran had used crack cocaine and alcohol as recently as January 2004.  They also indicated diagnoses of PTSD and bipolar disorder.  But as the Veteran was not combat exposed, there is no evidence anywhere else in the record to indicate a diagnosis of PTSD except for a December 2010 VA psychologist's unsupported opinion that there was no current evidence of bipolar disorder, noting that the Veteran had severe and chronic PTSD directly related to his war trauma.  The examiner's overall impression, given the totality of the information, was that the Veteran was describing two types of depression, one related to his pain.  The overall impression was that the Veteran was describing bipolar I disorder given his history of hospitalization, which he described as cycling about every two months.  The Veteran did report depressed symptoms through the two-month period between manias, which was secondary to the pain that he was having on a daily basis.  It was difficult to distinguish between the depression due solely to bipolar disorder and that solely due to pain.  The VA examiner stated that it was likely that they interact with each other; however, the Veteran did relate the majority of his depression to his pain.  He indicated that his manic episodes were only lasting three to four hours at a time.  The Veteran reported that he last used alcohol about six months ago and that he "slips" at least once a year for about one week.  He reported that he last used cocaine about four years ago; however, his VA records show that he had used it as recently as January 2004.  The VA examiner did not know if this was a mistake in the records or if the Veteran was not being honest.  He reported hallucinations occurring during manic episodes.  He described depressed episodes, including not wanting to socialize, isolation, not doing anything, decreased appetite, and decreased sleep.  When he is manic, the Veteran stated that he is hyper, starting things but not finishing them.  When he is depressed, he maintains his hygiene.  Asked why he was depressed, he stated that it was because of his constant pain.  

On examination, the Veteran had good grooming and personal hygiene.  He was alert, well oriented and cooperative.  Eye contact, mannerisms and facial expression were within normal limits.  Motor activity was normal.  Observed quality of mood: euthymic with full affect, even though he described it as depressed.  No disruption of speech, thought or communication processes were noted.  The Veteran had not worked since 1984.  He indicated that his bipolar disorder did not increase to a point where it was impairing him until 1986.  Thus, his reason for quitting work was not due to his bipolar disorder but rather to his health concerns.  The Veteran stated that he had not tried to return to work because he was irritable, had multiple health problems, and because of his pain.  The diagnoses included bipolar disorder Type I with psychotic features, most recent episode depressed; alcohol dependence, in early remission; and cocaine abuse, in early remission.  His current GAF score was 55.  This score would indicate moderate symptoms and moderate difficulty in social and occupational functioning.  The level of impairment due to his bipolar disorder in and of itself was considered in the 50 to 60 range of GAF, which would be moderate and not impairing in and of itself to his ability to maintain employment.

The VA examiner opined that the Veteran's bipolar disorder, while in the past requiring hospitalization per his report, is not at a level that would impair his ability to maintain employment in and of itself.  He has multiple problems and it is difficult to factor out each of these problems separately as to the impact of each.  However, based upon the Veteran's report it does appear to be his physical problems and pain that seem to be his major problems with work.  His irritability is likely due to both pain and depression secondary to his bipolar disorder and to pain.  This is further corroborated by the fact that he reports only having manic episodes every two months and then only lasting about three to four hours each time.  

A March 2005 VA master treatment plan note revealed that the Veteran had mood instability evidenced by extremes of mood, for example, depression, loss of interest and motivation, social withdrawal alternating with periods of high energy, not sleeping, racing thoughts, being on the go nonstop, and positive mood.  The Veteran's strengths were impulse control and communication skills.  It was noted that the Veteran was psychiatrically stable and he would be followed by primary care.  Diagnoses were bipolar II and alcohol dependence, in early remission.  The GAF score was 50.

In June 2006, the Veteran was given an initial mental health assessment which reflected that he had been maintained on Depakote, Paxil and Trazodone till the present time.  He had been sober for four years.  On mental status examination, the Veteran was well oriented to person, place and time.  His speech was spontaneous, coherent and relevant without gross thought disorder or cognitive deficit.  His affect was constricted; his mood was stable, on occasion he had mood swings.  Memory was fair.  The Veteran reported that he heard voices in the form of command hallucinations, calling his name sometimes.  He felt people were after him and that he was being followed.  He was not suicidal or homicidal.  Insight and judgment were fair.  Comprehension was good.  The diagnosis was bipolar disorder, mixed.  A GAF score of 55 was given.  At an August 2006 follow-up, the Veteran complained of frequent mood swings and snapping at people when he did not want anyone around him.  He also stated that he had hallucinations where he talked to people at night, minimal paranoid thoughts, and problems sleeping.  He denied intrusive thoughts and suicidal and homicidal ideation.  The Veteran maintained that he was compliant with his medications.  The assessment was bipolar mixed and PTSD.  During an October 2006 follow-up, the Veteran reported anxiety on and off, frequent mood swings, sleep problems, and anger outbursts on occasion.  He still was afraid of crowds and preferred to stay at home rather than socialize.  The Veteran complained of intrusive thoughts of Vietnam and auditory and visual hallucinations-seeing people running after him and hearing people calling him but no one is there.  He had paranoid thoughts occasionally that people were after him and against him.  The Veteran denied suicidal and homicidal ideation.  Assessment was PTSD and bipolar disorder, mixed.  In mid-December 2006, the Veteran again complained of auditory hallucinations, feeling like panting and dizzy, when he heard the voice but was unable to recognize the voice.  He stated that he was having less paranoid thoughts, less nightmares, and no intrusive thoughts of Vietnam.  The Veteran continued to have sleep difficulties, waking up two to three times a night.  He kept himself busy by reading and stayed a loner, hardly socializing with others, but had other family support system, including children.  The assessment was PTSD.  At January 2007 and February 2007 follow-ups, the Veteran voiced similar complaints to those made in December 2006 and the assessment was the same, PTSD.  

When seen in March 2007, the Veteran reported having visual and auditory hallucinations and slight confusion for more than three weeks that seemed to have improved.  Initially, he denied alcohol or illicit drug use and was confronted with a urine screen done in February 2007 and admitted meeting one of his old friends and using cocaine, but claimed he had not used it since nor had he been drinking alcohol.  He claimed that he attended AA meetings on a regular basis.  The Veteran complained of poor sleep due to pain in his lower extremities at night after excessive walking and activities during the day.  His mood had been mostly fair with occasional irritability and angry outbursts but no violent behavior.  On examination, he was dressed and groomed appropriately.  Speech was spontaneous and fluent.  He was calm and cooperative.  He described his mood as not bad.  Affect was appropriate and full range.  The Veteran denied hallucinations and suicidal and homicidal ideation.  No delusions were elicited.  Thought process was logical, coherent and goal-directed.  Thought content was preoccupied with pain and sleep problems.  Insight and judgment regarding the need for treatment appeared fair.  The assessment was bipolar disorder, history of substance abuse, and PTSD.  During a June 2007 follow-up, the Veteran complained of severe pain.  He reported hallucinations with Fetanyl patch, but denied illicit drug use.  Examination findings were identical to those found in March 2007.  A GAF score of 60 was assigned.  In September 2007, the Veteran reported having more irritability lately and auditory and visual hallucinations at times.  On examination, he was alert, awake and oriented to person, place and time.  He was calm and cooperative with no evidence of psychomotor abnormalities.  He showed fair eye contact and good impulse control.  His mood was described as irritable; his affect was congruent to mood.  He spoke fluently and spontaneously without dysarthria or dysprosody.  Thought process was coherent, logical and goal-directed.  Thought content was free of suicidal or homicidal ideation, phobias, or obsessions.  No delusions were noted.  The Veteran reported occasional hallucinations, none at that time.  Cognitive functions were intact.  Insight and judgment were fair.  The assessment was bipolar disorder.  A GAF score of 60 was assigned.  During December 2007, the Veteran reported feeling depressed occasionally and still had moderate mood swings and irritability.  He continued to have sleep difficulties, adding that his pain had been contributing to his mood and sleep disturbances.  Zyprexa had eliminated hallucinations.  He had been sober and clean.  Examination findings were nearly identical to those found in September 2007, except that he had some psychomotor agitation and that he described his mood as depressed at times, bad for the past two weeks. 

A January 2008 VA examination report reflects that the Veteran has seen numerous psychiatrists over the years and had had numerous psychiatric and substance abuse hospitalizations, most of which were for alcoholism and drug abuse (cocaine and crack cocaine) at private facilities in the 1970s.  The Veteran reported experiencing racing thoughts three or four times a week, and becoming distractible and agitated.  His depressive symptoms included decreased interest in activities and people, feelings of depression, and insomnia.  He alluded to agitation and feelings of fatigue.  The Veteran added that he hallucinates, which started in 2000 and happens two to three times per month.  He would hear his name called and sometimes saw things or talked back to the voices.  The Veteran stated that he was able to often calm himself, which decreases the voices.  He complained of sleep difficulties for the last three or four months.  The Veteran denied recklessness, grandiosity, impulsivity, or any sense of inflated ego.  He stated that he had become more withdrawn over the years.  The Veteran reported that he lived with his common law wife of 30 years and that he had satisfactory contact with his daughter.  He had withdrawn from people and did not socialize with friends, denying any involvement with clubs or organizations.  Although the Veteran denied any cocaine abuse, a drug screen done in February 2007 was positive for cocaine, and he admitted such use and that he had lied to his VA psychiatrist.  He currently denied any alcohol use and any drug use, except for one relapse.  

On examination, the Veteran appeared casually and neatly dressed and maintained good eye contact.  He was oriented in all spheres.  His attitude was cooperative.  Speech was above average in rate and pressure.  His mood was euthymic; affect was congruent with his mood.  There was no evidence of hallucinations or delusions.  Thought processes were well organized without any evidence of circumstantially or tangentially.  No unusual thought content, suicidal or homicidal ideation was elicited.  There were some minor memory problems, especially for distant dates.  Concentration was generally intact.  Insight and judgment were fair.  Lower than average frustration tolerance was present.  The diagnoses included bipolar disorder, most recent episode unspecified; alcohol dependence in remission; and cocaine dependence, in apparent remission.  A GAF score of 60 was assigned.  The VA examiner added that the Veteran did suffer from bipolar disorder and that manic symptoms include racing thoughts, some distractibility, a history of agitation, reportedly poor concentration, tangentiality, and grandiose thoughts.  However, it was also clear that there has been substantial alcohol and cocaine dependence, and that the effects of this have likely exacerbated many of the Veteran's symptoms.  Other symptoms of depressive nature included dysphoric mood, insomnia, and some reports of agitation, fatigue, withdrawal, loss of interest, and lower self-esteem.  It was clear that the Veteran had been successfully employed for twelve years and that his SSA disability was related to his back, not his bipolar disorder.  The VA examiner and the Veteran's VA psychiatrist made similar findings that the Veteran's overall cognitive and emotional functioning generally seemed to be quite well.  His psychiatrist reported that minor mood swings were caused by the Veteran's pain.  He also failed to ascertain the presence of current hallucinations or delusions and added that the Veteran's thought processes were logical, coherent and goal-directed.  The VA examiner noted that reports referring to PTSD symptomatology and combat experiences are clearly erroneous and the Veteran admitted as much, stating that he did not know how this misunderstanding occurred.  

During a January 2008 VA follow-up, the Veteran offered no new complaints and reported feeling much better and that his medications reduced his symptoms of pain, insomnia and depressed mood.  Examination findings were nearly identical to those in September 2007, except that his mood was described as much better.  The assessment was bipolar disorder and PTSD.  At an April 2008 VA follow-up, the Veteran offered no new complaints except that he was not sleeping as well as before.  Otherwise, his complaints and examination findings were identical to those in January 2008.  When seen in September 2008, the Veteran offered no new complaints except that he was not sleeping as well as before due to an increase in his pain.  He reported feeling irritable overall and that his medications reduced his symptoms of insomnia and depressed mood.  Examination findings and diagnoses were identical to those in April 2008. 

In a September 2008 addendum, the January 2008 VA examiner stated that the Veteran's alcohol and cocaine abuse is not considered secondary to his bipolar disorder.  To the contrary, the Veteran's substance abuse has caused numerous problems in his life to include dissolution of his marriage, was a contributory factor to many of his health problems, such as cardiac disease and gastric problems, and many medical hospitalizations.  It has indeed contributed to his psychiatric instability per the Veteran's own report in January 2004.  There also have been hospitalizations such as at Barnett Hospital and by VA where he had manifested alcohol problems without any significant bipolar symptoms.  At a November 2004 VA examination, the Veteran admitted "slipping" (alcohol) at least once a year, and that his cycling (bipolar disorder) occurred about every two months.  They do not seem to occur in synchronicity.  Finally, despite all of his hospitalizations and treatment, the VA examiner did not read providers' conclusions that the Veteran used substances to cope with his bipolar disorder.  Thus, his statement regarding GAF score and employability remain unchanged.

At a November 2008 VA follow-up, the Veteran reported modest improvement in his mood and sleep, following adjustment of his pain medication, but he maintained that pain continued despite treatment.  Examination findings and diagnoses were identical to those in April 2008 and September 2008.  When seen in early December 2008, the Veteran reported that he had been sleep walking at night but he had been feeling less depressed.  However, he had had suicidal thoughts due to his chronic pain but no plan or intent.  He had been diagnosed and treated for severe bipolar disorder.  Although examination findings were identical to those in April, September and December of 2008, the diagnosis was bipolar disorder and a GAF score of 45 was assessed.  Two weeks later, the Veteran complained of difficulty falling asleep due to increased pain in his lower extremities and back.  He reported that he had been feeling less depressed but more irritable without any suicidal thoughts.  The examination findings and diagnosis were identical to those found on examination earlier in the month.  However, no GAF score was assigned.  Complaints, examination findings and diagnosis at a February 2009 follow-up were identical to those found in mid-December 2008.  During a May 2009 follow-up, the Veteran complained of sleepwalking almost every night and talking in his sleep per his wife.  He reported feeling better overall and the medications reduced his symptoms of mood swings and depression.  Examination findings were identical to those in February 2009.  However, the assessment was bipolar disorder and sleepwalking.  A GAF score of 60 was assigned.  At a July 2009 follow-up, the Veteran complained of being in pain which prevented him from sleeping and he felt more angry and depressed due to the delay of his second back surgery.  He had had poor appetite and lost ten pounds since April 2008.  Examination findings were almost identical to those found in May 2009, except that he described his mood as bad and his affect was irritable.  The diagnosis was bipolar disorder.  During a September 2009 follow-up, the Veteran reported that he had been in pain which prevented him from sleep.  He had felt pretty good up until recently when the weather changed and increased his pain level.  Examination findings were almost identical to those found in July 2009, except that he described his mood as not bad and his affect was cheerful.  When seen at an October 2009 follow-up, the Veteran's complaints and examination findings were almost identical to those in September 2009, except that Remeron had been substituted for Wellbutrin and, as a result, the Veteran's appetite had improved and he had gained four pounds since his last visit.  No change in medications were made and the VA psychiatrist noted that the Veteran was tentatively scheduled for surgery in November 2009.  A December 2009 follow-up complaints and examination findings were almost identical to those in October 2009, except that the Veteran's neurologist had increased the Veteran's pain medications but he remained symptomatic and his planned surgery needed to be rescheduled for the second time as he had been placed on standby.  The Veteran reported that he was losing patience and was thinking about ending his suffering by killing himself; however, he had no plans or intent at that moment.  No change in medications.

Following surgery on his low back on January 5, 2010, the Veteran presented to the VA ER on January 23, 2010, for complaints of severe lower back pain radiating to the lower extremities.  On mental status examination, the Veteran was oriented to person, place and time.  He was negative for visual or auditory hallucinations and for suicidal or homicidal ideation.  His behavior was noted to be cooperative.  He was given an injection of 2 mg of morphine sulfate; and within 30 minutes after his return from the x-ray department, the Veteran ate a roast beef sandwich with a cup of orange juice and felt a lot better, describing his pain as 5 on a scale of 1 to 10, at its worse his pain had been a 7 during the previous 24 hours.  He was prescribed Tramadol and discharged two hours later when his pain level was 0.  The next day, the Veteran's daughter brought him to the VA ER because he had been acting strangely over the past two days.  He was described as being in acute agitation, disorientation and confabulating with auditory and visual hallucinations.  His family reported that the Veteran was in considerable pain and may have taken too much pain medication to the point that they had had to hold and hide his medications from him.  Post-operative medications included OxyContin, tapered dose of dexamethasone and cyclobenzaprine.  On admission, the Veteran's mental status appeared altered and his gait was unsteady; he had fallen at home.  On mental status examination, he was hallucinating, talking to himself and disoriented to time and place.  His behavior was noted to be restless with on and off jerky movements of the extremities.  His pupils initially were noted to be pinpoint and it was suspected opiate intoxication was the problem, so he was given naloxone 0.4 mg IV twice.  Initially after each dose, he became more lucid and then agitated and combative, thrashing about.  Subsequently, he was given Ativan 1 mg, then 2 mg IV and Haldol 3 mg IM or sedation.  He was then started on NS @ 125 ml/hour IV.  A review of the computerized medical records revealed no psychiatric hospitalization for bipolar disorder since 1998 to the present.  A psychiatrist opined that the Veteran's current presentation could not be explained by exacerbation of bipolar disorder but could be explained rather by state of delirium caused by opioid intoxication and acute withdrawal from opiates caused by Narcan.  This psychiatrist added that the Veteran needed to be stabilized medically and possibly admitted due to acute mental status changes, which in his view were organic in nature.  When contacted, neurology also felt that the Veteran had opiate intoxication.  

During a January 25, 2010 VA psychiatric consult, the Veteran reported that he was hallucinating.  He was not as confused and was oriented to place and time.  He had not slept well for four days according to his family.  The Veteran described his mood as 4 out of 10, indicating that his appetite was coming back.  He admitted to seeing different people who were apparently talking to him.  He denied suicidal ideation but because of his pain he stated that he sometimes made suicidal statements "as a matter of speech."  He denied any homicidal ideation, flashbacks, nightmares or hypervigilance presently.  But the Veteran indicated that every three months he has flashbacks of explosions.  He also denied any indiscretion, anxiety, impending doom, shortness of breath, diaphoresis, palpitations, panic attacks, grandiosity, flight of ideas/racing thoughts, increase in goal-directed activity, increase in rate/amount of speech, shopping sprees or irritability.  The Veteran denied prior suicide attempts and homicidal/violent episodes.  He reported that he last snorted cocaine in 2003 and that he quit alcohol 14 months ago, adding that he used to binge on weekends for 35 years with attendant blackouts and seizures.  On mental status examination, the Veteran was alert and oriented to person, place and time.  He was not in acute distress, was cooperative and was fairly groomed.  Psychomotor activity was within normal limits.  Eye contact was fair.  Speech was regular rate, volume, rhythm and tone.  His mood was "OK"; affect was euthymic.  Thought process was linear.  He denied suicidal and homicidal ideation, paranoid delusions, nightmares/flashbacks, ideas of reference, or obsessions/compulsions.  He admitted to auditory and visual hallucinations.  Reliability, impulse control, insight, and judgment were all limited.  Memory was grossly intact.  The impression was bipolar disorder.  He was given a GAF score of 31-40.  In an addendum later the same day, the attending psychiatrist noted that the Veteran was followed at the Patterson VA outpatient clinic for bipolar disorder and had been doing well on Zyprexa, Seroquel, Remeron, and Depakote.  He recently underwent a laminectomy and had been taking large amounts of opioid analgesics which most likely caused the delirium for which he was admitted the previous day.

A January 26, 2010 VA internal medicine note reflects that the Veteran's acute change in mental status as well as a subdural hematoma most likely was due to polypharmacy, currently resolving.  The VA physician noted that the Veteran's delirium was resolving after opiates were discontinued.  The Veteran stated that he felt well enough to go home that day and he was discharged.   

A mid-February 2010 mental health note reveals that the Veteran reported that he had had delirium after his back operation and was still reporting occasional confusion and hallucinations briefly.  His medications were adjusted and he was on Depakote 500 mg bedtime and Zyprexa 10 mg bedtime only.  The Veteran felt much better except for the headaches due to a fall when he hit his head.  On mental status examination, he was alert, awake and oriented to person, place and time.  He was calm and cooperative with no evidence of psychomotor abnormality.  He showed fair eye contact and good impulse control.  He described his mood as not bad, his affect was cheerful.  He spoke fluently and spontaneously without dysarthria.  Thought process was coherent, logical and goal-directed.  Thought content was free of suicidal or homicidal ideation.  No delusions were elicited and no hallucinations at that time.  Cognitive functions appeared to be fair.  Insight and judgment were fair.  The assessment was bipolar disorder.  During a late March 2010 mental health follow-up, the Veteran reported early morning awakening but no manic or psychotic symptoms.  Mental status examination findings were identical to those found in February 2010.  When seen at a late May 2010 mental health follow-up, the Veteran reported that he was waiting for a follow-up with neurosurgery for his back, following recent CT and x-rays.  Mental status examination findings were identical to those found in February and March 2010.  An outpatient mental health treatment plan note done the same day reveals a GAF score of 60.  Strengths/protective factors that might affect treatment were listed as: insightful, motivated, prior positive response to treatment, able to communicate, has benefits/source of income, and family/community/spiritual support.  The chronicity of his bipolar disorder was listed as a limitation.  At an early July 2010 mental health follow-up, the Veteran reported that he was awaiting for a follow-up with neurosurgery for his back and that he was worried about his wife's recent diagnosis of pancreatic cancer and he had been having insomnia.  Mental status examination findings were identical to those found during the last three follow-up visits.  When seen in late August 2010, the Veteran reported fine tremors as a side effect of Depakote, that he was waiting for a follow-up with neurosurgery for his back and that he was worried about his wife's recent diagnosis of pancreatic cancer and he had been having insomnia.  Mental status examination findings were identical to those found during the last four follow-ups.  During a late September 2010 mental health follow-up, the Veterans complaints and mental status examination findings were the same as those described at the August 2010 follow-up visit.  His VA psychiatrist decided to initially reduce by half and then stop the Veteran's Depakote.  At an early December 2010 mental health follow-up, the Veteran reported fine tremors as a side effect of Depakote, that he was awaiting for a follow-up with neurosurgery for his back, noting that he still had the same level of pain as before the last surgery.  Mental status examination findings were to identical those found during the last five follow-ups.  Depakote was discontinued.  The Veteran did not complain of insomnia or severe emotional distress; did not endorse hallucinations or severe anxiety; did not describe panic symptoms; did not evidence obsessionality; and did not express hopelessness and/or demoralization.


III. Analysis

The Veteran maintains that the 50 percent rating should also be increased to 100 percent and/or, alternatively should be increased to 70 percent and a TDIU should be granted.

A.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's bipolar disorder has been evaluated as 50 percent disabling from August 20, 2001, under Diagnostic Code 9432, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  

Under the general rating formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9432.

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2010)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The Board acknowledges that the Veteran was given a GAF score of 31-40 during a January 2010 VA hospitalization for delirium and auditory and visual hallucinations, which a VA psychiatrist opined could not be explained by exacerbation of bipolar disorder but could be explained rather by state of delirium caused by opioid intoxication and acute withdrawal from opiates following back surgery.  Otherwise the evidence described above primarily reveals GAF scores between 41 and 65.  The Board notes that a GAF score of 71-80 indicates that if symptoms are present, they are transient and expectable reactions to psychological stressors (e.g., difficulty concentrating after a family argument), no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score ranging from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  The Board notes that a GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

During an April 2003 VA follow-up, the Veteran was assigned a GAF score of 49; however, he had not had any symptoms of psychosis despite tapering off olanzapine (Zyprexa) earlier in 2003 and he denied delusional thought content and felt that he only had these symptoms in the context of coming off alcohol.  Even the VA psychiatrist noted that it was reasonable to wonder how much of the Veteran's depressed mood/symptoms were related to substance abuse, as the Veteran had not had further psychotic symptoms since being sober.  At an April 2004 VA follow-up, a GAF score of 41 was assigned for PTSD, not bipolar disorder.  But as the January 2008 VA examiner noted reports referring to PTSD symptomatology and combat experiences are clearly erroneous and the Veteran admitted as much, stating that he did not know how this misunderstanding occurred.  Moreover, at a December 2008 VA follow-up, a GAF score of 45 was assigned for both PTSD and bipolar disorder.  However, the examination findings were identical to those in April, September and November of 2008, at the first two of which GAF scores of 80 and 65 were assigned.  Thus, while VA treatment records show some GAF scores indicative of serious impairment, generally VA examination and treatment records do not record such scores and instead reflect GAF scores that denote impairment in the moderate range.  The available record thus indicates that the majority of the GAF scores have been in the moderate or better range.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-43 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, 16 Vet. App. at 444.

The Veteran and his attorney contend that a higher rating, such as 70 percent, is warranted.  The Court has held that the criteria for a 70 percent rating for bipolar disorder are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood and that the Board's analysis should focus on whether there are deficiencies in these areas.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

In light of the above legal criteria and evidence of record, the Board concludes that a rating in excess of 50 percent for the Veteran's bipolar disorder is not warranted, during the entire period in question.  Thus, the Board concludes that staged ratings are not warranted.

The Veteran has been unemployed during the entire period of this appeal, but the record shows that the Veteran maintained employment as a forklift for about 10 years following service and then he worked as a shipping traffic manager for about 2 years, for a total of about 12 years.  At a November 2004 VA examination, the Veteran reported that he had not worked since 1984 and that his reason for quitting work was not due to his bipolar disorder but rather to his health concerns, adding that he had not tried to return to work because he was irritable, had multiple health problems, and because of pain.  During a January 2008 VA examination, the Veteran reported that he left his last job due to a back injury and went onto SSA disability until his work credits expired and this was discontinued.  Then, he was granted VA disability at 50 percent.  He maintained that, if he were to return to work for a couple of years that he could probably then receive SSA disability again.  The November 2008 VA examiner opined that the Veteran's bipolar disorder was not at a level that would impair his ability to maintain employment in and of itself.  The Veteran's physical problems and pain seem to be his major problems with work, but his irritability was likely due to both pain and depression secondary to his bipolar disorder and to pain. 

A September 1997 SSA decision reflects that the Veteran had not engaged in substantial gainful employment since August 1, 1996, due to cervical and lumbar radiculopathy, nonobstructive coronary artery disease (status post two heart attacks), and a history of chronic alcoholism/substance abuse, then in remission.  This SSA decision was based on a September 1996 SSA psychiatric review and a September 1996 SSA physical examination report.  The former review found that the only psychiatric conditions the Veteran had were substance addiction disorders, not bipolar disorder, which was not diagnosed until 1998.  Given the fact that the Veteran was status-post a stroke, status-post a myocardial infarction, had a seizure disorder, rheumatoid arthritis, carpal tunnel syndrome, cervical and lumbar radiculopathy, the SSA physical health examiner opined that as a physiologic and industrial work unit the Veteran's overall disability was total from all causes.   

It is clear that the Veteran had been successfully employed for twelve years and that his SSA disability was related to his physical impairments, primarily his back, not his bipolar disorder.  Even so, the record can be read as showing slight deficiency in the area of work due to his bipolar disorder.

During an April 2002 VA examination, the Veteran reported that he had been taking a communications course at the University of Rhode Island and that he had fallen behind since incurring injuries the night he was intoxicated and treated at the VA ER in mid-March 2002.  He complained of racing thoughts, poor concentration, and inability to focus when reading, and that his attention span was gone.  Thus, the record can be read that bipolar disorder and substance abuse cause deficiencies in this area.  

There is mixed evidence with regard to family relations.  During an April 2002 VA examination, the Veteran was separated from his wife and was living alone.  Although he reported anhedonia in August 2002, he was able to enjoy a visit from his granddaughter and indicated that the people close to him included his daughter and grandchildren.  During a March 2003 follow-up, he stated that his pain had been very bad and that the previous week he had times when he felt like giving up with which his wife and granddaughter were helpful.  In March 2004, he reported that he had been married twice, the first lasted ten years and his wife divorced him due to his alcohol problems; and that his second marriage lasted for four years and his wife left him because of his substance abuse problem.  After moving back to North Carolina in May 2004, he admitted that he had a "companion" with whom he had a casual relationship.  In December 2006, the Veteran reported that he kept himself busy by reading and stayed a loner, hardly socializing with others, but had other family support system, including children.  During a January 2008 VA examination, the Veteran reported that he lived with his common law wife of 30 years and that he had satisfactory contact with his daughter.  A May 2010 mental health treatment plan note reflects that family/community/spiritual support was a strength/protective factor that might affect the Veteran's treatment.  VA follow-ups beginning in July 2010 showed that the Veteran was worried about his wife's recent diagnosis of pancreatic cancer which with his pain was causing insomnia.  In any event, the record can be read as showing deficiencies in the area of family relations, but primarily due to alcohol and substance abuse.

Generally, VA examinations and outpatient mental status examinations showed that the Veteran's judgment and insight were fair and thinking was logical.  Treatment records show problems with irritability mainly related to physical pain, but VA treatment records also show that the Veteran had insight into this issue.  The record generally contains no reports of deficiencies in the areas of judgment or thinking, except following abuse of cocaine and/or alcohol or opioid intoxication in January 2010 following back surgery.  The record shows that the Veteran began drinking alcohol at the age of 13.  During the January 2010 hospitalization, the Veteran stated that he last snorted cocaine in 2003 and that he had quit alcohol 14 months ago, adding that he used to binge on weekends for 35 years with attendant blackouts and seizures.  However, VA treatment records reflect the use of cocaine as recently as January 2004 and February 2007.  Moreover, in a September 2008 addendum, the January 2008 VA examiner opined that the Veteran's substance abuse had caused numerous problems in his life to include dissolution of his marriage and was a contributory factor to many of his health problems such as cardiac disease and gastric problems, resulting in many hospitalizations.  By the Veteran's own report in January 2004, it had contributed to his psychiatric instability.  Despite all of the Veteran's hospitalizations and treatment for alcohol and substance abuse, the January 2008 VA examiner did not read providers' conclusions that the Veteran used substances to cope with his bipolar disorder.

In light of the above legal criteria and evidence of record, the Board concludes that, during the pendency of this appeal, a rating in excess of 50 percent for the Veteran's bipolar disorder is not warranted.  The evidence shows that his bipolar disorder has been productive of social impairment with reduced reliability and productivity as manifested by such symptoms as irritability, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships; generally it has not been manifested by obsessional rituals, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, gross impairment in thought processes or communication, persistent delusions, persistent danger of hurting self or others, intermittent ability to perform activities of daily living, or disorientation to time or place, so as to result in occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  

The Veteran has been shown to have deficiencies in the area of his mood, in that he has been noted to be depressed mostly due to pain.  He does not; however, have deficiencies in most of the areas due to the symptoms contemplated in the criteria for a 70 or 100 percent rating.  The Veteran has generally denied suicidal or homicidal ideation, panic attacks, obsessional rituals, or impaired impulse control.  His speech has not been intermittently illogical, obscure, or irrelevant; he has not had near-continuous panic or depression affecting ability to function independently, appropriately and effectively; or spatial disorientation.  

The Board acknowledges that, at times the Veteran has complained of auditory and/or visual hallucinations, but they have not been shown to be persistent.  Moreover, such symptoms appear to be the result of abuse of alcohol and cocaine and not the Veteran's bipolar disorder.  At a November 2004 VA examination, the Veteran admitted to "slipping" (alcohol) at least once a year and his cycling (bipolar disorder) occurred about every two months.  As the January 2008 VA examiner noted in a September 2008 addendum, they do not seem to occur in synchronicity.  The only time the Veteran's symptoms were manifested by grossly inappropriate behavior, danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), and disorientation to time or place was when he was hospitalized for acute opioid intoxication in January 2010, not as a result of bipolar disorder.

Moreover, the Veteran has not neglected his personal appearance and hygiene.  Hence, the weight of the evidence is against a finding that his bipolar disorder has approximated the criteria for a rating in excess of 50 percent, at any time during the pendency of this appeal.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21 (2010).

B.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a TDIU, as service connection is in effect only for bipolar disorder, rated as 50 percent disabling.  

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advanced age, which would justify a TDIU, due solely to the Veteran's sole service-connected bipolar disorder.  See 38 C.F.R. § 4.16(b).

After carefully reviewing the evidence of record, the Board concludes that the Veteran's service-connected bipolar disorder, when considered in association with his educational attainment and occupational background, does not render him unable to secure or follow a substantially gainful occupation.

While the Veteran's attorney contends that his service-connected bipolar disorder has made the Veteran unemployable, the Board notes the Veteran also suffers from a variety of nonservice-connected ailments including: coronary artery disease (status post pacemaker), cervical and lumbar radiculopathy, lumbosacral spinal stenosis, degenerative joint disease of the right knee, hypertension, gastritis, and gastroduodenitis.  The Veteran has not been hospitalized for his bipolar disorder since August 1999, when he was admitted for detoxification from alcohol with a history of bipolar disorder.  As noted above, in January 2010, the Veteran was hospitalized for acute opioid intoxication.  In addition, the Veteran reported time and time again that he quit his last job due to his back problems.

While hospitalized for opiate intoxication in January 2010, the Veteran indicated that he had a high school education; had been a former Baptist minister; had worked for Coca Cola; and had been a wire and cable tech.  His current sources of income were "SSD" and VA disability compensation payments.  He denied combat experience.

The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, supra.  

As noted above, a September 1997 SSA decision reflects that the Veteran had not engaged in substantial gainful employment since August 1, 1996, due to cervical and lumbar radiculopathy, nonobstructive coronary artery disease (status post two heart attacks), and a history of chronic alcoholism/substance abuse, then in remission.  The SSA administrative law judge indicated that the Veteran was a high school graduate with three years of college education and had no transferable skills.  

In a May 1999 letter, VA indicated that the evidence showed that it was not reasonably feasible that providing vocational rehabilitation services would result in the Veteran becoming employed based on the current medical information supporting a finding of permanent and total disability for VA pension and the Veteran's contention that he did not want to jeopardize his health by attempting work.  Subsequently, the Veteran missed an April 2001 scheduled appointment with a VA vocational rehabilitation counselor to reevaluate whether he was eligible and entitled to vocational rehabilitation services.

During the January 2008 VA examination, the Veteran reported that he worked as a forklift operator for about 10 years following service and then he worked as a shipping and traffic manager for about 2 years, for a total of about 12 years.  He left his last job due to a back injury and went onto SSA disability until his work credits expired and this was discontinued.  Then, he was granted VA disability at 50 percent.  He maintained that, if he were to return to work for a couple of years that he could probably then receive SSA disability again.

It is clear that the Veteran had been successfully employed for about twelve years and the SSA physical examiner opined, given the fact that the Veteran was status-post a stroke, status-post a myocardial infarction, had a seizure disorder, rheumatoid arthritis, carpal tunnel syndrome, cervical and lumbar radiculopathy, that as a physiologic and industrial work unit the Veteran's overall disability was total from all causes.  

Consequently, the Board finds the record does not demonstrate that the Veteran's service-connected bipolar disorder alone is of such severity as to solely preclude his participation in all forms of substantially gainful employment (physical and sedentary).  To the contrary, it is the Veteran's multiple nonservice-connected physical disabilities that render him unemployable and so this case does not warrant a TDIU.

The Veteran's disability rating is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  Based on the above, there is no showing that the Veteran's bipolar disorder reflects so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than the rating already assigned on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The Board agrees that there is no indication that this disability alone results in marked interference with employment (i.e., beyond that contemplated in the assigned evaluation) for the period under consideration.  The Veteran has not been incapacitated because of his bipolar disorder, so as to otherwise render impractical the application of the regular schedular standards, during the appeal period.  Accordingly, referral for an extraschedular consideration for an increased rating for bipolar disorder or for a TDIU is not warranted at this time, as the current symptoms are contemplated by the schedular rating already assigned.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, a referral to the Under Secretary of Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture requires the assignment of a rating in excess of 50 percent or of a TDIU on an extraschedular basis is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, neither a rating in excess of 50 percent for bipolar disorder nor a TDIU is warranted under 38 C.F.R. § 4.16(a) or (b).  The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



ORDER

Entitlement to a rating in excess of 50 percent for bipolar disorder is denied.

Entitlement to a TDIU is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


